DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 90 ([0099]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because according to the specification element 48 is administering SCPs within one hour after irradiating ([0085]) and element 50 is administering the SCPs prior to irradiating ([0086]); however, the opposite is shown in Fig. 1 and 4 (element 48 corresponds to SCPs prior to irradiating and element 50 corresponds to SCPs within one hour after irradiating).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Specification
The disclosure is objected to because of the following informalities: 
[0003] line 2 should read “mechanical means” or “mechanics” instead of “mechanical.  
[0085] discloses the SCPs may be administered within one (1) hour after a session of irradiation at element 48 and [0086] discloses that the SCPs may be administered immediately prior, preferably within a few minutes, or in embodiments, up to an hour prior to the irradiating step. However, these paragraphs contradict paragraph [00102] which says “The administering step may be performed, at 48, prior to the irradiating step 12', and/or after the irradiating step, and in certain embodiments, within 1 hour, at 50 after the irradiating step 12'.” Examiner suggests modifying [0085] to read element 50 instead of 48 and modifying [0086] to read element 48 instead of element 50. 
Appropriate correction is required.
Claim Numbering
The presently filed claims include a duplicate claim 26. For the purposes of examination, the second occurrence of claim 26 has been referred to as “26’”.



Claim Objections
Claim 28 is objected to because of the following informalities:  lines 4-5 should read “and the multi-aperture collimator” instead of “the multi-aperture collimator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26, 26’, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the damaged peripheral nerve” in line 2 yet previously recites the limitation “damaged peripheral nerves” in line 1. It is unclear whether “the damaged peripheral nerve” of line 2 is a part of “damaged peripheral nerves” in line 1 or a different nerve. 
Claim 20 recites the limitation "the damaged peripheral nerves" in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim since only “a damaged peripheral nerve” is defined in claim 20 line 1.
Claim 28 recites the limitation “the damaged peripheral nerve” in line 4. However, claim 20 from which claim 28 depends recites the limitation “a damaged peripheral nerve” in line 1 and “damaged peripheral nerves” in lines 2 and 3. It is unclear whether “the damaged peripheral nerve” recited in line 
Claims 28-30 are listed as depending from claim 26. However, since there are two claims listed as claim 26, it is unclear whether these claims depend from claim 26 or claim 26’. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-16, 18-23, 25-26, 26’, 27, and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Dilmanian et al. (US 20070165778) in view of Dietrich et al. (WO 2017147491). 
a method for treating damaged nerves of a subject ([0011], [0012], [0044]), the method comprising: irradiating at least a portion of the damaged nerve with an array of x-ray microbeams ([0044] – “an injury site 10 of a portion of a nervous system, for example, the spinal cord 14, of a patient is irradiated through surrounding bone and tissue 15 with at least one array of microbeams 12. The array 12 includes at least two parallel, spatially distinct microbeams 16. The number and spatial arrangement of the microbeams in the array 12 are so chosen to deliver a therapeutic dose of X-ray radiation to the injury site 10 through the microbeams 16.”) having an in-beam dose sufficient to initiate demyelination in the nerve ([0040] – The microbeams can destroy myelin in the path of the beams.) wherein each of the microbeams in the array is no greater than 0.7 mm in thickness ([0071] – beam thickness of 0.5 mm to 0.7 mm). 
However, Dilmanian fails to disclose that the damaged nerve is a peripheral nerve. 
Dietrich discloses a method for treating damaged peripheral nerves of a subject ([0034]). 
Dilmanian and Dietrich are considered to be analogous of the claimed invention because they all disclose methods of treating and regenerating damaged nerves using cell-based therapies. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the method of Dilmanian to be applied to treating damaged peripheral nerves in light of the teachings of Dietrich in order to advance treatment options for peripheral nerve damage such as sciatic nerve injury (Dietrich – [0034]) and alleviate patient pain resulting from these nerve injuries (Dietrich - [0047], [0054]).  
Regarding claim 2, Dilmanian in view of Dietrich discloses the method of claim 1 and that the damaged and treated nerves are peripheral nerves as discussed above. Dilmanian further discloses administering cells to at least the portion of the damaged nerves irradiated with the array ([0026] – delivering stem cells to the injury site), thereby stimulating production of new myelin in the damaged nerve ([0040] – “A remyelination process begins whereby lost myelin is replaced with a new, functioning myelin.” [0109-0110] – Administering external stem cells can improve the remyelination process.).
However, this combination of Dilmanian in view of Dietrich fails to disclose administering schwann cell progenitors to the damaged portion of peripheral nerve. 
Dietrich further discloses administering schwann cell progenitors to at least the portion of the damaged peripheral nerves ([0034]), thereby stimulating production of new myelin in the damaged peripheral nerve ([0079]). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Dilmanian in view of Dietrich to include that schwann cells are administered to the damaged portion of the peripheral nerve as further taught by Dietrich in order to promote axonal regeneration and myelin repair (Dietrich - [0004-0005]) to treat peripheral nerve damage such as sciatic nerve injury (Dietrich - [0034]) and alleviate patient pain resulting from these nerve injuries (Dietrich - [0047], [0054]). 
Regarding claim 5, Dilmanian in view of Dietrich disclose the method of claim 2 as discussed above. Although Dilmanian in view of Dietrich fails to explicitly disclose the administering step is performed within an hour after the irradiating step, there are a finite number of options for when the administering step could occur, namely, before, after, or during the irradiating step. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to perform the administering step within an hour after irradiating step because doing so ensures the schwann cell progenitors are provided to the newly irradiated area in a timely manner to accelerate healing and regeneration of the myelin sheath. Additionally, performing the administration step within an hour after the irradiation step permits the treatment method to be completed in an efficient manner. Lastly, one of ordinary skill in the art would have a reasonable expectation of success in performing the administering step after the irradiating step as doing so merely involves choosing between a finite number (3) of 
Regarding claim 6, Dilmanian in view of Dietrich discloses the method of claim 2 and administering schwann cell progenitors as discussed above. Dilmanian further discloses that the cells originate from an animal other than a human ([0110] – “The administered stem cells might be human or animal embryonic cells.”).
Regarding claim 8, Dilmanian in view of Dietrich discloses the method of claim 6 and the administration of schwann cell progenitors as discussed above. Dilmanian further discloses that the cells administered are stem cells that can be human embryonic cells ([0110] – “The administered stem cells might be human or animal embryonic cells.”) but, as cited, does not teach that the stem cells are neural stem cells. 
However, Dilmanian teaches an alternative embodiment wherein neural stem cells are used for remyelination after microbeam irradiation ([0110] – “It is very much likely that the population of endogenous glial stem cells naturally existing in the spinal cord (also called progenitor glial cells), once stimulated by microbeam irradiations to proliferate and differentiate, will be adequate to complete the process of the “glial system rejuvenation” which may be necessary to allow axonal growth and reconnection, as well as remyelination.”). It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the embryonic stem cells administered such that they are neural stem cells in order to achieve remyelination of the damaged nerve portion (Dilmanian: [0110] – “which may be necessary to allow axonal growth and reconnection, as well as remyelination”). 
Regarding claim 9, Dilmanian in view of Dietrich discloses the method of claim 1 as discussed above. Dilmanian further discloses the thickness of each of the microbeams in the array is between about 0.2 mm and about 0.5 mm inclusive ([0071] – beam thickness can be 0.5 mm). Dilmanian further discloses a thickness to beam spacing ratio of about 1:7 but, as cited, does not each that the spacing on-center between adjacent microbeams in the array is between about 0.7 mm and about 2.0 mm inclusive. 
However, Dilmanian teaches an alternative embodiment wherein the ratio of beam thickness to center-to-center beam spacing is 1:4 ([0060]). Therefore, if the beam thickness is 0.5 mm ([0071]) and the ratio of thickness to on center spacing is 1:4 ([0060]) then the spacing on center would be 2 mm which is within the claimed range. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the 1:7 ratio of beam thickness to spacing-on center ([0071]) to be the 1:4 ratio ([0060]) because this amount of spacing on-center can deliver the desired amount of radiation to treat damaged nerves for different types of radiation sources ([0060]). 
Regarding claim 10, Dilmanian in view of Dietrich discloses the method of claim 1 as discussed above. Dilmanian further discloses a gap of at least .05 mm is maintained between adjacent microbeams over the portion irradiated ([0071] – Beam thickness is 0.5 mm, ratio between beam thickness and spacing on-center is 1:7 so spacing on center is 3.5mm. With these measurements, gap is 3mm. See annotated figure below.)

    PNG
    media_image1.png
    237
    463
    media_image1.png
    Greyscale

the method of claim 1 as discussed above. Dilmanian further discloses the array of microbeams is an array of substantially parallel planar microbeams ([0046], Fig. 2). 
Regarding claims 12 and 13, Dilmanian in view of Dietrich discloses the method of claim 1 as discussed above. Dilmanian further discloses in-beam doses are at least 100 Gy and at least 30 Gy ([0071]).
Regarding claim 14, Dilmanian in view of Dietrich discloses the method of claim 1 and that the damaged nerves are peripheral nerves and the cells applied to the damaged nerves are schwann cells as discussed above. Dilmanian further discloses the in-beam dose is sufficient to ablate myelin and ablating bands of old cells and damaged myelin ([0040] – The microbeams kill progenitor cells (schwann cells are progenitor cells) and destroy myelin.), thereby making space for new myelin ([0040] - “Finally, a remyelination process begins whereby lost myelin is replaced with a new, functioning myelin.”). 
Regarding claim 15, Dilmanian in view of Dietrich discloses the method of claim 1 and that the damaged nerves are peripheral nerves as discussed above. Dilmanian further discloses providing an x-ray source directed at the portion of the damaged nerves and positioning a multi-aperture collimator downstream of the x-ray source and near or on the subject to generate the array of x-ray microbeams ([0019, 0053, Claim 10]).
Regarding claim 16, Dilmanian in view of Dietrich discloses the method of claim 1 as discussed above. Dilmanian further discloses the x-ray source includes one of a rotating anode x-ray tube ([0056]). 
Regarding claim 18, Dilmanian in view of Dietrich discloses the method of claim 2 and the administration of schwann cell progenitors as discussed above. Dilmanian further discloses repeating each of the steps of irradiating the portion and administering the cells in a number of treatment sessions ([0014], [0019], [0075]), each treatment session being separated by a predetermined period of time ([0021]), wherein the number of treatment sessions is a number sufficient to produce full remyelination ([0014], [0019], [0021], [0040], [0075]). 
If the one of the goals of the treatment plan is to cause a remyelination process wherein lost myelin is replaced with new, functioning myelin [0040], the treatment steps (which include irradiating with microbeams [0044] and administering cells [0026, 0110]) will be executed until this remyelination goal is reached. 
Regarding claim 19, Dilmanian in view of Dietrich discloses the method of claim 18 as discussed above. Dilmanian further discloses the predetermined period of time between each session is sufficient to allow a second demyelination to occur between each treatment session (Since Dilmanian discloses a predefined period of time between each session to deliver a therapeutic dose ([0014], [0019], [0021] [0075]) and defines that the microbeam irradiation method disclosed causes demyelination ([0040] – “the microbeams of the present invention can kill progenitor and mature glial cells and destroy myelin in the path of the individual beams”), then the periods of time between each irradiation treatment session are sufficient to allow a second demyelination to occur.).
Regarding claim 20, Dilmanian discloses a method for treating a damaged nerve of a subject ([0011], [0012], [0044]), the method comprising: irradiating at least a portion of the damaged nerves with at least one x-ray microbeam ([0044] – “an injury site 10 of a portion of a nervous system, for example, the spinal cord 14, of a patient is irradiated through surrounding bone and tissue 15 with at least one array of microbeams 12. The array 12 includes at least two parallel, spatially distinct microbeams 16. The number and spatial arrangement of the microbeams in the array 12 are so chosen to deliver a therapeutic dose of X-ray radiation to the injury site 10 through the microbeams 16.”) to initiate demyelination in the damaged nerves ([0040] – The microbeams can destroy myelin in the path of the beams.), the at least one microbeam delivering an in-beam dose of at least 30 Gy ([0071]) and wherein the at least one microbeam is no greater than 0.7 mm in thickness ([0071] – beam thickness of 0.5 mm to 0.7 mm). 
However, Dilmanian fails to disclose that the damaged nerve is a peripheral nerve. 
Dietrich discloses a method for treating a damaged peripheral nerve of a subject ([0034]). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the method of Dilmanian to be applied to treating damaged peripheral nerves in light of the teachings of Dietrich in order to advance treatment options for peripheral nerve damage such as sciatic nerve injury (Dietrich – [0034]) and alleviate patient pain resulting from these nerve injuries (Dietrich – [0047], [0054]). 
Regarding claim 21, Dilmanian in view of Dietrich discloses the method of claim 20 and that the damaged and treated nerves are peripheral nerves as discussed above. Dilmanian further discloses administering cells to at least the portion of the damaged nerves irradiated with the at least one microbeam ([0026] – delivering stem cells to the injury site), thereby stimulating production of new myelin in the damaged nerves ([0040] – “A remyelination process begins whereby lost myelin is replaced with a new, functioning myelin.”).
However, this combination of Dilmanian in view of Dietrich fails to disclose administering schwann cell progenitors to at least the portion of the peripheral nerves. 
Dietrich further discloses administering schwann cell progenitors to at least the portion of the damaged peripheral nerves ([0034]), thereby stimulating production of new myelin in the damaged peripheral nerves ([0079]). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to further modify the combination of Dilmanian in view of Dietrich to include that schwann cells are administered to the damaged portion of the peripheral nerve as further taught by Dietrich in order to promote axonal regeneration and myelin repair (Dietrich - [0004-0005]) to treat 
Regarding claim 22, Dilmanian in view of Dietrich discloses the method of claim 21 as discussed above. Although Dilmanian in view of Dietrich fails to explicitly disclose the administering step is performed prior to the irradiating step, there are a finite number of options for when the administering step could occur, namely, before, after, or during the irradiating step. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to perform the administering step prior to the irradiating step because doing so merely involves choosing between the three possible options. Courts have recognized that a conclusion of obviousness is supported by a finding that the claimed subject matter merely choosing from a finite number of identified, predictable situations, with a reasonable expectation of success (See MPEP 2143(I)(E).).
Regarding claim 23, Dilmanian in view of Dietrich discloses the method of claim 21 as discussed above. Although Dilmanian in view of Dietrich fails to explicitly disclose the administering step is performed within an hour after the irradiating step, there are a finite number of options for when the administering step could occur, namely, before, after, or during the irradiating step. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to perform the administering step within an hour after irradiating step because doing so ensures the schwann cell progenitors are provided to the newly irradiated area in a timely manner to accelerate healing and regeneration of the myelin sheath. Additionally, performing the administration step within an hour after the irradiation step permits the treatment method to be completed in an efficient manner. Lastly, one of ordinary skill in the art would have a reasonable expectation of success in performing the administering step after the irradiating step as doing so merely involves choosing between a finite number (3) of possible options. Courts have recognized that a conclusion of obviousness is supported by a finding that 
Regarding claim 25, Dilmanian in view of Dietrich discloses the method of claim 21 and the administration of schwann cell progenitors as discussed above. Dilmanian further discloses that the cells administered are stem cells that can be human embryonic cells ([0110] – “The administered stem cells might be human or animal embryonic cells.”) but, as cited, does not teach that the stem cells are neural stem cells. 
However, Dilmanian teaches an alternative embodiment wherein neural stem cells are used for remyelination after microbeam irradiation ([0110] – “It is very much likely that the population of endogenous glial stem cells naturally existing in the spinal cord (also called progenitor glial cells), once stimulated by microbeam irradiations to proliferate and differentiate, will be adequate to complete the process of the “glial system rejuvenation” which may be necessary to allow axonal growth and reconnection, as well as remyelination.”). It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the embryonic stem cells administered such that they are neural stem cells in order to achieve this remyelination of the damaged nerve portion (Dilmanian: [0110] – “which may be necessary to allow axonal growth and reconnection, as well as remyelination”). 
Regarding claim 26, Dilmanian in view of Dietrich discloses the method of claim 20 as discussed above. Dilmanian further discloses the at least one x-ray microbeam is an array of x-ray microbeams ([0011-0012], [0034]).
Regarding claim 26’, Dilmanian in view of Dietrich discloses the method of claim 26 as discussed above and damaged peripheral nerves. Dilmanian further discloses providing the array of x-ray microbeams, including providing an x-ray source directed at the portion of the damaged nerves and positioning a multi-aperture collimator downstream of the x-ray source and near or on the subject to generate the array of x-ray microbeams. ([0019, 0053, Claim 10]).
Regarding claim 27, Dilmanian in view of Dietrich discloses the method of claim 21 as discussed above. Dilmanian further discloses the x-ray source includes one of a rotating anode x-ray tube ([0056]). 
Regarding claim 29, Dilmanian in view of Dietrich discloses the method of claim 26 as discussed above. Dilmanian further discloses a gap of at least .05 mm is maintained between adjacent microbeams over the portion irradiated ([0071] – Beam thickness is 0.5 mm, ratio between beam thickness and spacing on-center is 1:7 so spacing on center is 3.5mm. With these measurements, gap is 3mm. See annotated figure below.)

    PNG
    media_image1.png
    237
    463
    media_image1.png
    Greyscale

Regarding claim 30, Dilmanian in view of Dietrich discloses the method of claim 26 as discussed above. Dilmanian further discloses the array of microbeams is an array of substantially parallel planar microbeams ([0046], Fig. 2). 
Claims 3-4, 7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dilmanian in view of Dietrich as applied to claim 2 and 21 above, and further in view of Ohnishi et al. (“Adult olfactory sphere cells are a source of oligodendrocyte and Schwann cell progenitors”).
the method of claim 2 and administering schwann cell progenitors as discussed above. However, Dilmanian in view of Dietrich fails to disclose that the schwann cell progenitors are administered to neighboring tissue to at least the portion. 
Ohnishi discloses a method for treating damaged peripheral nerves (Abstract, pg. 1185 col. 2 lines 4-17, pg. 1188 col. 1 lines 33-51). Ohnishi further discloses administering schwann cell progenitors (pg. 1188 col. 2 lines 10-11: “Here we show that OS cells can differentiate into Schwann cells in injured peripheral nerves.”) to neighboring tissue to the at least the portion (pg. 1185 col. 2 lines 4-17: Olfactory sphere cells were transplanted onto a tube containing a proximal and distal stump of a saphenous nerve (The proximal and distal stumps are neighboring tissue.)). 
Ohnishi is considered to be analogous of the claimed invention because they both disclose a method of treating peripheral nerve damaged using schwann cells. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Dilmanian in view of Dietrich to include that schwann cells are administered to tissue neighboring the damaged portion as taught by Ohnishi in order to obtain full regeneration of the damaged area (Ohnishi – pg. 1185 col. 2 lines 4-17). 
Regarding claim 4, Dilmanian in view of Dietrich and Ohnishi disclose the method of claim 3 as discussed above. Although Dilmanian in view of Dietrich and Ohnishi fails to explicitly disclose the administering step is performed prior to the irradiating step, there are a finite number of options for when the administering step could occur, namely, before, after, or during the irradiating step. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to perform the administering step prior to the irradiating step because doing so merely involves choosing between the three possible options. Courts have recognized that a conclusion of obviousness is 
Regarding claim 7, Dilmanian in view of Dietrich disclose the method of claim 6 and the administration of schwann cell progenitors as discussed above. However, Dilmanian in view of Dietrich fails to disclose that the schwann cell progenitors are adult rat olfactory sphere cells. 
Ohnishi discloses the schwann cell progenitors are adult rat olfactory sphere cells (Abstract, pg. 1179 col. 1 lines 31- 40, pg. 1188 col. 2 lines 12-14, 23-25).
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Dilmanian in view of Dietrich to include that the schwann cell progenitors are adult rat olfactory sphere cells as taught by Ohnishi since these adult rat olfactory sphere cells produced a 100% regeneration rate in a peripheral nerve (Ohnishi - pg. 1185 col. 2 lines 4-17). 
Regarding claim 24, Dilmanian in view of Dietrich disclose the method of claim 21 and the administration of schwann cell progenitors as discussed above. However, Dilmanian in view of Dietrich fails to disclose that the schwann cell progenitors are adult rat olfactory sphere cells. 
Ohnishi discloses the schwann cell progenitors are adult rat olfactory sphere cells (Abstract, pg. 1179 col. 1 lines 31- 40, pg. 1188 col. 2 lines 12-14, 23-25).
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Dilmanian in view of Dietrich to include that the schwann cell progenitors are adult rat olfactory sphere cells as taught by Ohnishi since these adult rat olfactory sphere cells produced a 100% regeneration rate in a peripheral nerve (Ohnishi - pg. 1185 col. 2 lines 4-17). 
Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dilmanian in view of Dietrich as applied to claims 15 and 26 above, and further in view of Taguchi et al. (US 20150094516). 
the method of claim 15 and that the damaged nerves are peripheral nerves as discussed above. Dilmanian further discloses the x-ray source is directed at the portion of the damaged nerves, the multi-aperture collimator being positioned near or on the subject to generate the array of x-ray microbeams ([0019, 0053, Claim 10]).
However, Dilmanian in view of Dietrich fails to disclose the x-ray source is an x-ray tube of a computer tomography (CT) scanner and the method further including providing the computed tomography scanner and positioning the subject and the x-ray source in the computed tomography scanner. 
Taguchi discloses a method of irradiating a tissue with an array of x-ray beams ([0024]). Taguchi further discloses the x-ray source is an x-ray tube of a computed tomography (CT) scanner and the method further including providing the computed tomography scanner and positioning the subject and the x-ray source in the computed tomography scanner ([0175], [0186], Fig. 9). 
Taguchi is considered to be analogous of the claimed invention because they both disclose methods of x-ray radiation as a treatment method with an x-ray tube/source and a CT scanner. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the x-ray system of Dilmanian in view of Dietrich to include that the x-ray source is an x-ray tube of a computed tomography (CT) scanner and the method further including providing the computed tomography scanner and positioning the subject and the x-ray source in the computed tomography scanner as taught by Taguchi so that the device can acquire and utilize patient image data with the CT scanner throughout the treatment process ([0186]). 
Regarding claim 28, Dilmanian in view of Dietrich discloses the method of claim 26 and that the damaged nerves are peripheral nerves as discussed above. Dilmanian further discloses the x-ray source is directed at the portion of the peripheral nerve, the multi- aperture collimator being positioned near or on the subject to generate the array of x-ray microbeams. ([0019, 0053, Claim 10]).

Taguchi discloses a method of irradiating a tissue with an array of x-ray beams ([0024]). Taguchi further discloses the x-ray source is an x-ray tube of a computed tomography (CT) scanner and the method further including providing the computed tomography scanner and positioning the subject and the x-ray source in the computed tomography scanner ([0175], [0186], Fig. 9). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the x-ray system of Dilmanian in view of Dietrich to include that the x-ray source is an x-ray tube of a computed tomography (CT) scanner and the method further including providing the computed tomography scanner and positioning the subject and the x-ray source in the computed tomography scanner as taught by Taguchi so that the device can acquire and utilize patient image data with the CT scanner throughout the treatment process ([0186]). 
Conclusion
Dilmanian et al. (US 20080192892) discloses a microbeam radiation therapy using microplanar beams to irradiate a subject a number of times. Stem cells can be administered for the treatment of a disease and the x-ray source can be an orthovoltage tube.
Studer et al. (WO 2018090006) discloses that schwann cells are necessary for remyelination in the peripheral nervous system (PNS). 
Dilmanian et al. (US 20090093863) discloses a microbeam radiation method wherein beams have a thickness of less than 0.7mm and an on-center spacing of less than 2mm. 
Turzi et al. (US 20090317439) discloses a method of cell healing and rejuvenation in-vivo. The method utilizes schwann cells to treat peripheral nerve damage. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.N.H./               Examiner, Art Unit 3791         

                                                                                                                                                                                /CARRIE R DORNA/Primary Examiner, Art Unit 3791